Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/20/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/20/2022.  In the Amendment, Applicant amended claims 1 and 11.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-6, 8-16 and 18-21 (renumbered 1-19) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Robert A. King (client’s representative, Reg. No. 42,738) at the telephone number (678) 553-2322 on 3/3/2022 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claim 7 into claim 1, and into the other independent claim 11 so that it was to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 7 and 17 are canceled.
Claims 1, 10 and 11 have been amended.
Claim 21 is newly added as follows:

1.  	(Currently amended)  A method for providing dynamic visualization of application and infrastructure components, comprising:
	in an information processing apparatus comprising at least one computer processor:

	querying one or more systems of record or a data cache containing data from the one or more systems of record for data about a plurality of applications or a plurality of computing infrastructure components within the computing infrastructure;
	periodically querying the one or more systems of record for information about the plurality of computing infrastructure components;
	updating the data cache with results of the periodic query;
	formatting the data received from the one or more systems of record or the data cache according to a data definition;
	identifying relational links between the computing infrastructure components in the formatted data; and
	graphically rendering the computing infrastructure by rendering the computer infrastructure components, the formatted data, and the relational links in a plurality of interactive levels.

	2.  	(Original)  The method of claim 1, wherein the requestor comprises a user or an API client.

	3.	(Original)  The method of claim 2, further comprising:
	accessing data with entitlement restrictions in the one or more systems of record or the data cache using at least one credential for the user or the API client.

	4.	(Original)  The method of claim 1, wherein the query comprises at least of an application name, an application ID, an IP address, a server name, and a physical equipment location.

	5.	(Original)  The method of claim 4, further comprising:
	determining a type of property of the query using pattern matching.

	6.  	(Original)  The method of claim 1, wherein each of system of record or data cache is associated with a plug-in, and the plug-in formats the data received from the respective one or more system of record or data cache.

	7.  	(Cancelled).

	8.	(Original)  The method of claim 1, wherein the data comprises at least one of metrics, status information, and connectivity information.

	9.	(Original)  The method of claim 1, wherein the formatted data and relational links in a plurality of interactive levels are graphically rendered with data retrieved from a drawing repository.

A method for providing dynamic visualization of application and infrastructure components, comprising:
	in an information processing apparatus comprising at least one computer processor:
	receiving, at an interface and from a requestor, a request for a computing infrastructure for an organization;
	identifying [[the]] one or more systems of record or a [[the]] data cache that hold data about the computing infrastructure components within the computing infrastructure[[;]], wherein the identification is based on at least one data definition in a data registry for each system of record;
	querying the one or more systems of record or the data cache containing data from the one or more systems of record for data about a plurality of applications or a plurality of computing infrastructure components within the computing infrastructure;
	formatting the data received from the one or more systems of record or the data cache according to a data definition;
	identifying relational links between the computing infrastructure components in the formatted data; and
	graphically rendering the computing infrastructure by rendering the computer infrastructure components, the formatted data, and the relational links in a plurality of interactive levels.
	

	an interface configured to interface with a user or an API client;
	a dynamic visualization application executed by a server;
	a plurality of systems of record, each system of record comprising information about a plurality of applications or a plurality of infrastructure components; and
	a data cache comprising cached information about the plurality of applications or the plurality of infrastructure components; 
	wherein:
	the interface receives from a requestor a request for a computing infrastructure for an organization;
	the dynamic visualization application queries one or more of the systems of record or the data cache for data about the computing infrastructure components within the computing infrastructure;
	the dynamic visualization application periodically queries the one or more systems of record for information about the computing infrastructure components and updates the data cache with results of the periodic query;
	the dynamic visualization application formats the data received from the one or more systems of record or the data cache according to a data definition;
	the dynamic visualization application identifies relational links between the applications and the computing infrastructure components in the formatted data; and


	12.  	(Original)  The system of claim 11, wherein the requestor comprises a user or an API client.

	13.	(Original)  The system of claim 12, wherein the dynamic visualization application accesses data with entitlement restrictions in the one or more systems of record or the data cache using at least one credential for the user or the API client.

	14.	(Original)  The system of claim 11, wherein the query comprises at least of an application name, an application ID, an IP address, a server name, and a physical equipment location.

	15.	(Original)  The system of claim 14, wherein the dynamic visualization application determines a type of property of the query using pattern matching.

	16.  	(Original)  The system of claim 11, wherein each of system of record or data cache is associated with a plug-in, and the plug-in formats the data received from the respective one or more system of record or data cache.

	17.  	(Cancelled).

	18.	(Original)  The system of claim 11, wherein the data comprises at least one of metrics, status information, and connectivity information.

	19.	(Original)  The system of claim 11, wherein the formatted data and relational links in a plurality of interactive levels are graphically rendered with data retrieved from a drawing repository.

	20.	(Previously presented)  The system of claim 11, wherein the dynamic visualization application identifies the one or more systems of record or the data cache that hold data about the computing infrastructure components within the computing infrastructure; 
	wherein the identification is based on at least one data definition in a data registry for each system of record.

	21.	(New)  A system for providing dynamic visualization of application and infrastructure components, comprising:
	an interface configured to interface with a user or an API client;
	a dynamic visualization application executed by a server;
	a plurality of systems of record, each system of record comprising information about a plurality of applications or a plurality of infrastructure components; and
	a data cache comprising cached information about the plurality of applications or the plurality of infrastructure components; 

	the interface receives from a requestor a request for a computing infrastructure for an organization;
	the dynamic visualization application identifies the one or more systems of record or the data cache that hold data about the plurality of computing infrastructure components within the computing infrastructure, wherein the identification is based on at least one data definition in a data registry for each system of record;
	the dynamic visualization application queries one or more of the systems of record or the data cache for data about the computing infrastructure components within the computing infrastructure;
	the dynamic visualization application formats the data received from the one or more systems of record or the data cache according to a data definition;
	the dynamic visualization application identifies relational links between the applications and the computing infrastructure components in the formatted data; and
	the dynamic visualization application graphically renders the 
computing infrastructure by rendering the computer infrastructure components, the formatted data, and the relational links in a plurality of interactive levels.





REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 11/19/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Porath et al. (US PGPUB 2017/0220633,  hereinafter Porath), in view Giri et al. (US PGPUB 2016/0373313,  hereinafter Giri) and further in view of Michael Gordon. (US PGPUB 2016/0127440, hereinafter Gordon). 
	The invention is directed: Providing dynamic visualization of application and infrastructure components with layers to provide insight on application infrastructure component architecture. 

The closest prior arts are Porath et al. (US PGPUB 2017/0220633,  hereinafter Porath), in view Giri et al. (US PGPUB 2016/0373313,  hereinafter Giri) and further in view of Michael Gordon. (US PGPUB 2016/0127440, hereinafter Gordon) are generally directed to various aspect of method and system for application dynamic data visualization and receive a request specific one or more infrastructure components in an information technology infrastructure, process a query based on the request specific to the one or more infrastructure components, identify an interdependency relationship between the one or more infrastructure components and one or more stakeholders based on the query, wherein the interdependency relationship is indicative of mapping across the one or more infrastructure components.

 	However, none of Porath, Giri and Gordon teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the 


This feature in light of other features, when considered as a whole, in the independent claims 1, 10, 11 and 21 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 10, 11 and 21. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163